Citation Nr: 0803862	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  04-44 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service-connection for a disability manifested 
by sciatic nerve pain of the left leg and hip.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Peters




INTRODUCTION

The veteran served on active military duty from May 1972 to 
May 1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  



FINDINGS OF FACT

1.  The veteran has not shown to have manifested complaints 
or findings of low back disease or injury or sciatic nerve 
pain during active service or many years thereafter.  

2.  The veteran is not currently shown to have any condition 
manifested by sciatic nerve pain of his left leg and hip due 
to any event or incident of his period of active service.  



CONCLUSION OF LAW

The veteran does not have a disability manifested by sciatic 
nerve pain in his left leg and hip due to disease or injury 
that was incurred in or aggravated by active military duty; 
nor may arthritis be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.  

In June 2004, the RO sent the veteran a letter, with a copy 
to his representative, in which he was informed of the 
requirements needed to establish service connection.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

The veteran was advised in the June 2004 letter to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. § 
3.159(b)(1) that VA request that a claimant provide any 
evidence in his possession that pertains to a claim.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claim was granted.  However, as his claim is being denied, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the 
appellant.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

Although no nexus opinion has been obtained with respect 
to the service connection issue on appeal, none is needed 
to decide this case.  

Such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has 
a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  

Because not all of these conditions have been met, as will 
be discussed, a VA examination is not necessary with 
regard to the issue on appeal.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  

The Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. 
§ 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any such 
defect to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Analysis

The record indicates that the veteran was given an entrance 
examination in April 1972 that was negative for pertinent 
abnormality.  He had a medical examination every year he was 
in service, including at separation in May 1976.  They all 
were negative for pertinent complaints by the veteran or 
clinical findings.  

The veteran is shown to have had two surgeries during 
service:  An appendectomy was performed in October 1974 when 
general anesthesia was used.  A hemorrhoidectomy was 
performed in October 1974; there is no notation of the type 
of anesthesia used.  

The veteran asserts that his sciatic problems developed as a 
result of this sugary when he was given a spinal tap and an 
epidural and his sciatic nerve was "nicked."  

However, the first clinical evidence of pertinent complaints 
or findings is in March 2004 when the veteran was diagnosed 
with sciatica.  The record shows that in April 2004 a lumbar 
MRI was given that showed deformity in the S1 with 
hypertrophic changes and Schmorl's nodes.  It further 
revealed that there was a diffused disc resulting in severe 
canal stenosis.  

The veteran was diagnosed in April 2004 as having "spinal 
stenosis causing left leg weakness."  He was referred to a 
neurosurgeon who in September 2004 confirmed the disc bulge, 
but declined to perform the operation because "surgery 
[would] not be able to settle [the problem]."  

Thus, Board finds on this record that the initial clinical 
manifestations of sciatica due to low back pathology cannot 
be dated earlier than 30 years after service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a 
prolonged period without medical complaint after service can 
be considered along with other factors in the analysis of a 
service connection claim).  

While it is undisputed that the veteran currently has spinal 
stenosis, there is no competent evidence linking the 
currently diagnosed low back pathology or complaints of 
sciatica to any event or incident in service.  

As there is no competent evidence of sciatica or spinal 
stenosis in service or for many years thereafter, all of the 
elements for service connection are not shown.  

Furthermore, a layperson is not competent to render a 
probative opinion on a medical matter, such as whether there 
is a medical relationship between a claimed disability and 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Here, the veteran's assertions of being injured during 
surgery or developing sciatica in service are not supported 
by the evidence of record and found to be less than credible.  
Absent such evidence, the Board finds that further 
examination or development is not required in this case.  

Because the preponderance of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt is not for 
application; the appeal must be denied.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  



ORDER

Service connection for sciatic nerve pain of the left leg and 
hip is denied.  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


